     Case 1:20-cr-00084-LO Document 3 Filed 04/23/20 Page 1 of 1 PageID# 4



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA


                                      Alexandria Division



UNITED STATES OF AMERICA,

V.                                               CASE NO. I;20cr84


GARRISON KENNETH COURTNEY


              Defendant



                                          ORDER


              This matter currently appears on the Court's docket on May 6, 2020 for the

defendant to enter a pre-indictment plea. In accordance with the Court's General Orders 2020-

03, 2020-07, 2020-09, and 2020-12 which continue all criminal and civil hearings between

March 17 and June 10, 2020, and with the agreement of all counsel, it is

              ORDERED that the hearing in this matter scheduled on May 6, 2020 is hereby

continued to June 11. 2020 at 11:00 am.




                                            Liam O'Grady^
                                            United States District Judge




Alexandria, Virginia
April      2020
